 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                           Case No. 1:19-cv-00030-EPG
10   RANDALL ELLIOTT BAKER,
                                                           ORDER DIRECTING DEFENDANT TO
11                  Plaintiff,                             FILE A HARD COPY OF THE
                                                           ADMINISTRATIVE RECORD
12          vs.
13   ANDREW SAUL,
     Commissioner of Social Security,
14
15                  Defendant.
16
17          The Court directs Defendant to file a hard copy of the administrative record not less than

18   thirty days prior to the hearing for oral argument on Plaintiff’s appeal of the decision by the

19   Commissioner of Social Security denying benefits.
     IT IS SO ORDERED.
20
21      Dated:     October 17, 2019                             /s/
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28



                                                   1
